POROUS MATERIALS HAVING A SULFUR NANOSTRUCTURED YOLK AND A CARBONIZED METAL ORGANIC FRAMEWORK SHELL AND USES THEREOF
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 discloses the carbon shell is substantially defect free. To what degree is the shell defect free? The specification discloses defect-free refers to a shell that has a continuous surface but does not specify how continuous or discontinuous it would be in order to satisfy the limitation of “substantially defect free”.
Claim 5 recites the limitation "the carbon shell”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the sulfur based nanostructure”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the hollow space”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (Journal of Porous Materials, (2016), 24, 613-620) and further in view of Guan et al. (Nanoscale, (2013), 5, 2469-2475) and further in view of Chen (J. Mater. Chem. A
Regarding claims 1, 3, 4, 7 and 17-20, Fu et al. teach a porous material for use as an anode material in a Li ion battery (Abstract), the porous material comprising a hollow space in a porous carbonized metal organic framework (MOF) shell, wherein the porous carbonized MOF shell is doped with nitrogen. (Page 614, Section 2.3, and scheme 1 disclose a porous ZnO/C nanocomposite comprising a carbonized MOF shell, such as ZIF-8, wherein the ZIF-8 is doped with nitrogen.)
However, Fu et al. do not teach wherein the porous material has a yolk-shell type structure or that it comprises a sulfur-based material positioned within a hollow space of the porous carbonized MOF.
Guan et al. teach  Au/C core-shell nanocomposites having a hollow space in the shell, the hollow space being formed by carbonizing a shell and removing at least a part of the core materials (Page 2470 and fig. 5(d) discloses yolk-shell nanocomposites for Au/C.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Fu with Guan in order to produce a more uniform coating.
However, neither Fu nor Guan et al. teach a sulfur-based material positioned with a hollow space of the porous carbonized MOF.
Chen et al. teach a nitrogen-doped carbonized ZIF-8/S composite for use in a lithium sulfur battery (Abstract) formed from a process of mixing a carbonized ZIF-8 with sublimed sulfur (Page 12472 and scheme 1).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Fu and Guan with Chen in order to improve battery performance and reversible specific capacity.
Regarding claim 2, the combination of Fu, Guan, and Chen et al. teach the porous material of claim 1. Further, Chen et al. teach wherein the porous shell comprises 2 wt.% to 40 wt.% of (Page 12473 discloses elemental analysis reveals 18.3% nitrogen.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Fu and Guan with Chen in order to improve battery performance and reversible specific capacity.
Regarding claim 5, the combination of Fu, Guan, and Chen et al. teach the porous material of claim 1. Further, Guan et al. teach wherein the carbon shell is substantially defect free (Abstract discloses a uniform carbon coating.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Fu with Guan in order to produce a more uniform coating.
Regarding claim 6, the combination of Fu, Guan, and Chen et al. teach the porous material of claim 1. However, they do not specify wherein the hollow space allows for volume expansion of the sulfur-based nanostructure without deforming the porous carbonized shell.
MPEP 2112.01 Composition, Product, and Apparatus Claims
I.    Product and apparatus claims — when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
II.    Composition claims — if the composition is physically the same, it must have the same properties
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claims 8-14 and 16, Fu et al. teach a method of producing a porous material having a yolk-shell structure, the method comprising: (a) combining an organic framework precursor with a suspension comprising zinc oxide (ZnO) under conditions suitable to produce a metal organic framework (MOF) material comprising a ZnO core and an organic framework shell, wherein the organic framework shell encompasses the ZnO core (Page 614, section 2.2 discloses mixing ZnO with 2-methylimidazolate forming the structure shown in Scheme 1. This involves stirring the 2-methylimidazolate with ZnO in an ethanol-water mixed solution for 10 minutes and separated out using a centrifugal machine.); (b) heat-treating the MOF material under conditions sufficient to carbonize the organic framework shell to produce a core-shell material comprising a ZnO core and a porous carbonized shell (Page 614, section 2.3 discloses heating the ZnO/ZIF-8 under N2 with a heating rate of 5°C/min from room temperature to 600 °C.). However, Fu et al. do not teach step (c) subjecting the ZnO core-porous carbonized shell material of step (b) to conditions sufficient to remove the ZnO and form a hollow porous carbonized shell material; and (d) incorporating a sulfur-based material within the hollow space of the carbonized shell to form a yolk-shell structure having a sulfur-based nanostructure positioned within the hollow space of the porous carbonized shell.
Guan et al. teach step (c) subjecting the ZnO core-porous carbonized shell material of step (b) to conditions sufficient to remove the ZnO and form a hollow porous carbonized shell material (Page 2470 discloses treating an Au/SiO2/C nanocomposite with an acid (HF) to remove the core (silica) which yields an Au/C yolk-shell nanocomposite.)
Therefore, it would have been obvious to one of ordinary skill in the art to follow steps (a) and (b) disclosed in Fu with step (c) as disclosed in Guan in order to generate a uniform carbon coating.
However, neither Fu nor Guan et al. teach (d) incorporating a sulfur-based material within the hollow space of the carbonized shell to form a yolk-shell structure having a sulfur-based nanostructure positioned within the hollow space of the porous carbonized shell.
Chen et al. teach (d) incorporating a sulfur-based material within the hollow space of the carbonized shell to form a yolk-shell structure having a sulfur-based nanostructure positioned within the hollow space of the porous carbonized shell. (Page 12472 teach mixing sublimed sulfur with a carbonized ZIF-8 together to acquire a cZIF-8/S composite.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify steps (a) and (b) of Fu and step (c) of Guan with step (d) of Chen in order to improve battery performance and reversible specific capacity.
Regarding claim 15, the combination of Fu, Guan, and Chen et al. teach the method of claim 8. Further, Guan et al. teach wherein the porous carbonized shell is defect free (Abstract discloses a uniform carbon coating.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Fu with Guan in order to produce a more uniform coating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729